Citation Nr: 1646983	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  08-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for right knee chondromalacia (limitation of extension).

2. Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia (impairment of the knee).

3. Entitlement to a disability rating in excess of 10 percent for chondromalacia patella (limitation of flexion).

4. Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left carpal tunnel syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1974 to October 1982. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from February 2007 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the issues on appeal for additional development most recently in April 2015. As discussed below, the claims must again be remanded.  

The Veteran testified at a video conference hearing before the undersigned in January 2013. A transcript of the hearing is associated with the claims files.

This appeal had originally included a claim for service connection for a right hip disability.  In a May 2016 rating action, the RO granted service connection for a right hip disability, to include degenerative joint disease (DJD).  Since the Veteran has not disagreed with the evaluation assigned or its effective date, this is considered to be a complete grant of the benefit sought; therefore, this issue is no longer before the Board for appellate consideration.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an increased rating for his right knee disability. The Veteran's right knee chondromalacia (limitation of extension) is currently rated as 30 percent disabling, rated as 10 percent disabling for impairment of the knee, painful motion, and rated as 10 percent disabling for chondromalacia patella (limitation of flexion). In addition, the Veteran contends he is entitled to compensation benefits under the provisions for 38 U.S.C.A. § 1151 for left carpal tunnel syndrome. The Board finds a remand is warranted for additional development. 

Previously, the case was remanded in November 2013 and April 2015. In April 2015, the case was remanded to obtain any outstanding VA treatment records, outstanding SSA records and to obtain a supplemental opinion as to the Veteran's left wrist carpal tunnel syndrome, and a VA examination as to his right knee. SSA treatment records have been associated with the claims file. VA treatment records from Birmingham VAMC from August 2003 to May 2015 have been associated with the claims file. However, no additional February 2004 CTS surgical records have been associated with the claims file, as directed in the prior remand. The VA examiner referred to the surgical reports, but these records are not part of the claims folder. As such, the matter must again be remanded to associate all February 2004 CTS surgical records with the claims file. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 

Next, as to the Veteran's right knee disability, VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). During the pendency of the appeal and following the most recent VA examination in February 2014, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59.

Here, the Veteran had reported that his range of motion is limited, and that he experienced excess fatigability, pain on movement, instability, and constant and chronic pain impacting his ability to complete daily tasks. While the examiner noted flare-ups resulting in difficulty completing daily tasks, instability and functional loss, there is no indication in whether the noted range of motion of the knee was active, passive, or whether the recorded values were the same for both. Thus, the examination is inadequate in this case. As such, the Board finds it must remand the claim for a new examination to determine the current severity of the right knee disability. 

As to the Veteran's claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left carpal tunnel syndrome a remand is warranted for a supplemental opinion. A supplemental opinion was provided in December 2015. The examiner addressed whether the Veteran's current symptoms are related to his left carpal tunnel syndrome and are a reasonably foreseeable outcome of his surgery. When considering whether any additional or current disability was caused by an event not reasonably foreseeable, the examiner was to consider any informed consent forms signed by the Veteran. It is not clear whether the examiner considered the signed February 2014 and March 2014 informed consents in his opinion. A supplemental opinion is required to clarify such from the December 2015 examiner. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records. Specifically, VA should obtain the surgical records regarding the Veteran's February 2004 CTS surgery. The record currently contains consent forms, as well as pre-operative and post-operative reports, but does not contain an actual record of the surgery. 

All actions to obtain the records should be documented. If after continued efforts to obtain the records, it is determined that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile, the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected right knee chondromalacia and chondromalacia patella. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the left knee disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

If the Veteran describes flare-ups of pain, as he has done in the past, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

The underlying reasons for any opinions expressed must be included in the report.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate whether it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




